Mr. JUSTICE CREBS delivered the opinion of the court: Plaintiff brought a wrongful death action in the Circuit Court of Jefferson County to recover damages occasioned by the death of her son. The case involved an intersection accident in which the plaintiff’s decedent was riding on a minibike and the defendant was driving an automobile. The court granted defendant’s motion for summary judgment based upon affidavits submitted by the defendants, discovery depositions, and a transcript of the coroner’s inquest. The transcript of the coroner’s inquest was included on motion of the plaintiff. The issue on review is whether or not the trial judge properly granted the motion for summary judgment. The affidavits on file were made by the driver and passenger in the automobile. The depositions were taken from the surviving party on the minibike involved in the accident and the persons on two other minibikes at the scene. There were no other eye-witnesses to the accident and no counter affidavits were filed. The automobile was traveling on a through street and the minibike approached the intersection on a street controlled by a stop sign. The evidence is clear that the minibike entered the intersection without stopping. We have reviewed the record and conclude that a further detailing of the evidence would unduly burden this opinion. We find the trial judge acted properly in granting the motion for summary judgment. Judgment affirmed. EBERSPACHER, P. J., and G. MORAN, J., concur.